
	
		I
		111th CONGRESS
		1st Session
		H. R. 1231
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2009
			Ms. Moore of
			 Wisconsin (for herself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To protect the property and security of homeowners who
		  are subject to foreclosure proceedings, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreclosure Rescue Fraud Act of
			 2009.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CommissionThe
			 term Commission means the Federal Trade Commission.
			(2)Foreclosure
			 consultantThe term foreclosure consultant—
				(A)means a person who
			 makes any solicitation, representation, or offer to a homeowner facing
			 foreclosure on residential real property to perform, for gain, or who performs,
			 for gain, any service that such person represents will prevent, postpone, or
			 reverse the effect of such foreclosure; and
				(B)does not
			 include—
					(i)an
			 attorney licensed to practice law in the State in which the property is located
			 who has established an attorney-client relationship with the homeowner;
					(ii)a
			 person licensed as a real estate broker or salesperson in the State where the
			 property is located, and such person engages in acts permitted under the
			 licensure laws of such State;
					(iii)a
			 housing counseling agency approved by the Secretary;
					(iv)a
			 depository institution (as defined in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813));
					(v)a
			 Federal credit union or a State credit union (as defined in section 101 of the
			 Federal Credit Union Act (12 U.S.C. 1752)); or
					(vi)an
			 insurance company organized under the laws of any State.
					(3)HomeownerThe
			 term homeowner, with respect to residential real property for
			 which an action to foreclose on the mortgage or deed of trust on such real
			 property is filed, means the person holding record title to such property as of
			 the date on which such action is filed.
			(4)Loan
			 servicerThe term loan servicer has the same meaning
			 as the term servicer in section 6(i)(2) of the Real Estate
			 Settlement Procedures Act of 1974 (12 U.S.C. 2605(i)(2)).
			(5)Residential
			 mortgage loanThe term
			 residential mortgage loan means any loan primarily for personal,
			 family, or household use that is secured by a mortgage, deed of trust, or other
			 equivalent consensual security interest on a dwelling (as defined in section
			 103(v) of the Truth in Lending Act (15 U.S.C. 1602(v)) or residential real
			 estate upon which is constructed or intended to be constructed a dwelling (as
			 so defined).
			(6)Residential real
			 propertyThe term residential real property has the
			 meaning given the term dwelling in section 103 of the Consumer
			 Credit Protection Act (15 U.S.C. 1602).
			(7)SecretaryThe
			 term Secretary means the Secretary of Housing and Urban
			 Development.
			3.Mortgage rescue
			 fraud protection
			(a)Limits on
			 foreclosure consultantsA foreclosure consultant may not—
				(1)claim, demand,
			 charge, collect, or receive any compensation from a homeowner for services
			 performed by such foreclosure consultant with respect to residential real
			 property until such foreclosure consultant has fully performed each service
			 that such foreclosure consultant contracted to perform or represented would be
			 performed with respect to such residential real property;
				(2)hold any power of
			 attorney from any homeowner, except to inspect documents, as provided by
			 applicable law;
				(3)receive any
			 consideration from a third party in connection with services rendered to a
			 homeowner by such third party with respect to the foreclosure of residential
			 real property, unless such consideration is fully disclosed, in a clear and
			 conspicuous manner, to such homeowner in writing before such services are
			 rendered;
				(4)accept any wage
			 assignment, any lien of any type on real or personal property, or other
			 security to secure the payment of compensation with respect to services
			 provided by such foreclosure consultant in connection with the foreclosure of
			 residential real property; or
				(5)acquire any
			 interest, directly or indirectly, in the residence of a homeowner with whom the
			 foreclosure consultant has contracted.
				(b)Contract
			 requirements
				(1)Written contract
			 requiredNotwithstanding any other provision of law, a
			 foreclosure consultant may not provide to a homeowner a service related to the
			 foreclosure of residential real property—
					(A)unless—
						(i)a
			 written contract for the purchase of such service has been signed and dated by
			 the homeowner; and
						(ii)such contract
			 complies with the requirements described in paragraph (2); and
						(B)before the end of
			 the 3-business-day period beginning on the date on which the contract is
			 signed.
					(2)Terms and
			 conditions of contractThe requirements described in this
			 paragraph, with respect to a contract, are as follows:
					(A)The contract
			 includes, in writing—
						(i)a
			 full and detailed description of the exact nature of the contract and the total
			 amount and terms of compensation;
						(ii)the
			 name, physical address, phone number, e-mail address, and facsimile number, if
			 any, of the foreclosure consultant to whom a notice of cancellation can be
			 mailed or sent under subsection (d); and
						(iii)a
			 conspicuous statement in at least 12-point boldface type in immediate proximity
			 to the space reserved for the homeowner’s signature on the contract that reads
			 as follows: You may cancel this contract without penalty or obligation
			 at any time before midnight of the 3rd business day after the date on which you
			 sign the contract. See the attached notice of cancellation form for an
			 explanation of this right..
						(B)The contract is
			 written in the principal language used to solicit or market the services to the
			 homeowner.
					(C)The contract is
			 accompanied by the form required by subsection (c)(2).
					(c)Right To cancel
			 contract
				(1)In
			 generalWith respect to a contract between a homeowner and a
			 foreclosure consultant regarding the foreclosure on the residential real
			 property of such homeowner, such homeowner may cancel such contract without
			 penalty or obligation by mailing a notice of cancellation not later than
			 midnight of the 3rd business day after the date on which such contract is
			 executed or would become enforceable against the parties to such
			 contract.
				(2)Cancellation
			 form and other informationEach contract described in paragraph
			 (1) shall be accompanied by a form, in duplicate, that—
					(A)has the heading
			 Notice of Cancellation in boldface type; and
					(B)contains in
			 boldface type the following statement:
						
								You may cancel this contract, without any penalty or
				  obligation, at any time before midnight of the 3rd day after the date on which
				  the contract is signed by you.
								To cancel this contract, mail or deliver a signed
				  and dated copy of this cancellation notice or any other equivalent written
				  notice to [insert name of foreclosure consultant] at [insert address of
				  foreclosure consultant] before midnight on [insert date].
								I hereby cancel this transaction on [insert date]
				  [insert homeowner
				  signature].
							.
					(d)Waiver of rights
			 and protections prohibited
				(1)In
			 generalA waiver by a homeowner of any protection provided by
			 this section or any right of a homeowner under this section—
					(A)shall be treated
			 as void; and
					(B)may not be
			 enforced by any Federal or State court or by any person.
					(2)Attempt to
			 obtain a waiverAny attempt by any person to obtain a waiver from
			 any homeowner of any protection provided by this section or any right of the
			 homeowner under this section shall be treated as a violation of this
			 section.
				(3)Contracts not in
			 complianceAny contract that does not comply with the applicable
			 provisions of this Act shall be void and may not be enforceable by any
			 party.
				4.Warnings to
			 homeowners of foreclosure rescue scams
			(a)In
			 generalIf a loan servicer finds that a homeowner has failed to
			 make 2 consecutive payments on a residential mortgage loan and such loan is at
			 risk of being foreclosed upon, the loan servicer shall notify such homeowner of
			 the dangers of fraudulent activities associated with foreclosure.
			(b)Notice
			 requirementsEach notice provided under subsection (a)
			 shall—
				(1)be in
			 writing;
				(2)be
			 included with a mailing of account information;
				(3)have the heading
			 Notice Required by Federal Law in a 14-point boldface type in
			 English and Spanish at the top of such notice; and
				(4)contain the
			 following statement in English and Spanish: Mortgage foreclosure is a
			 complex process. Some people may approach you about saving your home. You
			 should be careful about any such promises. There are government and nonprofit
			 agencies you may contact for helpful information about the foreclosure process.
			 Contact your lender immediately at [____], call the Department of Housing and
			 Urban Development Housing Counseling Line at (800) 569–4287 to find a housing
			 counseling agency certified by the Department to assist you in avoiding
			 foreclosure, or visit the Department's Tips for Avoiding Foreclosure website at
			 http://www.hud.gov/foreclosure for additional assistance. (the blank
			 space to be filled in by the loan servicer and successor telephone numbers and
			 Uniform Resource Locators (URLs) for the Department of Housing and Urban
			 Development Housing Counseling Line and Tips for Avoiding Foreclosure website,
			 respectively.).
				5.Civil
			 liability
			(a)In
			 generalAny foreclosure
			 consultant who fails to comply with any provision of section 3 or 4 with
			 respect to any other person shall be liable to such person in an amount equal
			 to the greater of—
				(1)the amount of any
			 actual damage sustained by such person as a result of such failure; or
				(2)any amount paid by
			 the person to the foreclosure consultant.
				(b)Attorneys'
			 feesIn the case of any successful action to enforce any
			 liability under subsection (a), the foreclosure consultant shall also be liable
			 to the person in an amount equal to the costs of the action, together with
			 reasonable attorneys' fees.
			6.Administrative
			 enforcement
			(a)Enforcement by
			 Federal Trade Commission
				(1)Unfair or
			 deceptive act or practiceA
			 violation of a prohibition described in section 3 or a failure to comply with
			 any provision of section 3 or 4 shall be treated as a violation of a rule
			 defining an unfair or deceptive act or practice promulgated under section
			 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)).
				(2)Actions by the
			 Federal Trade CommissionThe
			 Federal Trade Commission shall enforce the provisions of sections 3 and 4 in
			 the same manner, by the same means, and with the same jurisdiction, powers, and
			 duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made part of
			 this Act.
				(b)State action for
			 violations
				(1)Authority of
			 StatesIn addition to such other remedies as are provided under
			 State law, whenever the chief law enforcement officer of a State, or an
			 official or agency designated by a State, has reason to believe that any person
			 has violated or is violating the provisions of section 3 or 4, the
			 State—
					(A)may bring an
			 action to enjoin such violation in any appropriate United States district court
			 or any other court of competent jurisdiction;
					(B)may bring an
			 action on behalf of its residents to recover damages for which the person is
			 liable to such residents under section 5 as a result of the violation;
			 and
					(C)in the case of any
			 successful action under subparagraph (A) or (B), shall be awarded the costs of
			 the action.
					(2)Rights of
			 Federal Trade Commission
					(A)Notice to
			 commissionThe State shall serve prior written notice of any
			 civil action under paragraph (1) upon the Commission and provide the Commission
			 with a copy of its complaint, except in any case in which such prior notice is
			 not feasible, in which case the State shall serve such notice immediately upon
			 instituting such action.
					(B)InterventionThe
			 Commission shall have the right—
						(i)to
			 intervene in any action referred to in subparagraph (A);
						(ii)upon so
			 intervening, to be heard on all matters arising in the action;
						(iii)to
			 remove the action to the appropriate United States district court; and
						(iv)to
			 file petitions for appeal in such actions.
						(3)Investigatory
			 powersFor purposes of bringing any action under this subsection,
			 nothing in this subsection shall prevent the chief law enforcement officer, or
			 an official or agency designated by a State, from exercising the powers
			 conferred on the chief law enforcement officer or such official by the laws of
			 such State to conduct investigations or to administer oaths or affirmations, or
			 to compel the attendance of witnesses or the production of documentary and
			 other evidence.
				(4)LimitationWhenever
			 the Federal Trade Commission has instituted a civil action for a violation of
			 section 3 or 4, no State may, during the pendency of such action, bring an
			 action under this section against any defendant named in the complaint of the
			 Commission for any violation of section 3 or 4 that is alleged in that
			 complaint.
				7.PreemptionNo provision of this Act shall be construed
			 as affecting any provision of State or local law respecting any foreclosure
			 consultant, residential mortgage loan, or residential real property that
			 provides equal or greater protection to homeowners than what is provided under
			 this Act.
		
